Title: From Alexander Hamilton to George Washington, [11 October 1791]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, October 11, 1791]
Sir,

The Post of this day has brought me your letter of the 7th. instant, the commands of which shall with great care & no less pleasure be executed.
I wrote you on the sixth a letter; of which the enclosed is a copy.
With the truest & most respectful attachment,   I have the honor   to remain   Sir, &c.

A. Hamilton
Philadelphia11th. Octo: 1791.

